            Case 2:19-cv-01439-KJM-KJN Document 76 Filed 02/23/21 Page 1 of 3


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2
     CITY OF VALLEJO, City Hall
 3   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 4   Tel: (707) 648-4545
 5   Fax: (707) 648-4687

 6   JOHN R. WHITEFLEET, SBN 213301
     PORTER | SCOTT
 7   350 University Ave., Suite 200
 8   Sacramento, CA
     Tel: (916) 929-1481
 9   Fax: (916) 927-3706
     Email: jwhitfleet@porterscott.com
10
11   Attorneys for Defendants: CITY OF VALLEJO (also erroneously sued herein as CITY COUNCIL and
     VALLEJO POLICE DEPARTMENT), ANDREW BIDOU, GREG NYHOFF, ANTHONY ROMERO-
12   CANO, TRAVIS ASPEGREN, THEODORE J. POSTOLAKI, TIMOTHY NICHOLS, and GREG
     ROUSE
13
14                                UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
15
16   JOSEPH LAKE,                                        CASE NO.: 2-19-cv-01439-KJM-KJN
17
                       Plaintiff,                        STIPULATION TO MODIFY
18                                                       SCHEDULING ORDER
     v.
19
20   CITY OF VALLEJO et al

21
                       Defendants.
22
                                                 /
23           Plaintiff JOSEPH LAKE and Defendants CITY OF VALLEJO (also erroneously sued herein as
24   CITY COUNCIL and VALLEJO POLICE DEPARTMENT), ANDREW BIDOU, GREG NYHOFF,
25   ANTHONY ROMERO-CANO, TRAVIS ASPEGREN, THEODORE J. POSTOLAKI, TIMOTHY
26   NICHOLS, and GREG ROUSE, by and through their respective undersigned counsel of record, hereby
27   stipulate to modify the Pretrial Scheduling Order dated December 23, 2019 (ECF No. 14), as follows:
28   ///

     {02374544.DOCX}                                 1

                                     STIPULATION TO MODIFY SCHEDULING ORDER
             Case 2:19-cv-01439-KJM-KJN Document 76 Filed 02/23/21 Page 2 of 3


 1           Insofar as the District Court recently resolved several motions allowing Plaintiff to amend, and
 2   Plaintiff then filed a Second Amended Complaint which added numerous defendants, to which Defendants
 3   have moved to dismiss which is currently pending, the outcome of which may determine the further scope
 4   of discovery such that the case is not currently “at issue”, that the court ordered to parties to confer on
 5   extensions to effectuate discovery per Order dated December 4, 2020 (ECF No. 63), and in light of the
 6   state and local restrictions due to COVID-19 which continue to exist, good cause exists to modify the
 7   Pretrial Scheduling Order as follows:
 8
 9    Deadline                                             New Date
10
      Discovery cut off                                    July 30, 2021
11
12    Dispositive Motion Filing                            October 1 2021
13
                                                  Respectfully submitted,
14
15   Dated: February 22, 2021                     PORTER SCOTT
                                                  A PROFESSIONAL CORPORATION
16
17
                                                  By /s/ John R. Whitefleet
18                                                    John R. Whitefleet
                                                      Attorney for Defendant CITY OF VALLEJO
19
20   Dated: February 22, 2021                     LAW OFFICES OF WENDY CHAU
21
22
                                                  By /s/ Wendy Chau (authorized on 02/18/2021)
23                                                    Wendy Chau
24                                                    Attorney for Plaintiff JOSEPH LAKE

25   /////

26   /////
27   /////
28
     /////

     {02374544.DOCX}                                   2

                                  STIPULATION TO MODIFY SCHEDULING ORDER
            Case 2:19-cv-01439-KJM-KJN Document 76 Filed 02/23/21 Page 3 of 3


 1
                                                      ORDER
 2
 3           The court grants the parties’ stipulation to modify the Pretrial Scheduling Order as follows:
 4
 5    Deadline                                              New Date
 6
      Discovery cut off                                     July 30, 2021
 7
 8    Last date for hearing dispositive motions             October 29, 2021
 9
10           IT IS SO ORDERED.
11
     DATED: February 22, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02374544.DOCX}                                    3

                                  STIPULATION TO MODIFY SCHEDULING ORDER
